Broyles, C. J.
1. The indictment contained two counts, tlie first count charging the defendant with stealing an automobile, and the second charging him with receiving the stolen automobile with knowledge that it had been' stolen. After the State had introduced its evidence the defendant moved that the State be required to elect upon which of the two counts it would travel and insist upon, a conviction, the movant alleging that the indictment was duplicitous and inconsistent, as appeared from the State’s evidence. Held: The denial of the motion was not error. See, in this connection, Sutton v. State, 124 Ga. 815 (1) (53 S. E. 381); Williams v. State, 69 Ga. 12 (8); Hoskins v. State, 11 Ga. 92 (1); Lascelles v. State, 90 Ga. 347 (4) (16 S. E. 945, 35 Am. St. R. 216) ; Stewart v. State, 58 Ga. 577 (3) ; 1 Bish. Cr. Pr., § 454, par. 2.
2. The excerpt from the charge complained of, when considered with the remainder of the charge of the court, was not error.
3. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke, J., concurs. Bloodioorth, J., not participating, on account of illness.